                Case 18-50489-CSS              Doc 322      Filed 01/13/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

MAXUS ENERGY CORPORATION et al.,                             Case No. 16-11501 (CSS)

    Debtors.1                                                Jointly Administered
MAXUS LIQUIDATING TRUST,

                                  Plaintiff,                 Adv. Proc. No. 18-50489 (CSS)
                       v.
YPF S.A., et al.,

                                  Defendants.

                                        NOTICE OF HEARING
         PLEASE BE ADVISED that a hearing on YPF S.A., YPF International S.A., YPF

Holdings, Inc., and CLH Holdings, Inc.’s Motion to Disqualify White & Case LLP as Counsel

for the Maxus Liquidating Trust [Adv. D.I. 306] has been scheduled in the above adversary

proceeding for April 19, 2021 and April 20, 2021 beginning each morning at 10:00 a.m.

eastern at the direction of the Court.

Dated: January 13, 2021                                  Respectfully submitted,
                                                         FARNAN LLP
                                                         /s/ Michael J. Farnan
                                                         Brian E. Farnan (Bar No. 4098)
                                                         Michael J. Farnan (Bar No. 5165)
                                                         919 North Market Street, 12th Floor
                                                         Wilmington, DE 19801
                                                         (302) 777-0300
                                                         bfarnan@farnanlaw.com
                                                         mfarnan@farnanlaw.com

1
    The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus
    International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal
    Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
    77042.
Case 18-50489-CSS   Doc 322     Filed 01/13/21    Page 2 of 2




                              J. Christopher Shore (admitted pro hac vice)
                              Thomas MacWright (admitted pro hac vice)
                              WHITE & CASE LLP
                              1221 Avenue of the Americas
                              New York, NY 10020-1095
                              (212) 819-8200
                              cshore@whitecase.com
                              tmacwright@whitecase.com

                              Attorneys for the Liquidating Trust
